Title: To Thomas Jefferson from Henry Dearborn, 22 March 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir 
            March 22d. 1804—
          
          I have the honour of enclosing as correct a list of the officers (above the grade Lieut.,) who served in the Army of the United States in our revolutionery war, as I have been able to collect.
          with respectfull consideration I am Sir Your Obedt Servt
          
            H. Dearborn 
          
        